Lupiano, J. (concurring).
I concur in the rationale of Justice Sandler, except that I express no view with respect to his dictum that "[t]he palpable undesirability of contradictory decisions by different Judges in a single lawsuit of issues going to the merits is such that there may well be force to the view that parties served with papers addressed to other pleadings should be required to participate.”
The critical fact is that the relationship between the defendants with respect to their Dole-Dow cross claims is not governed in an absolute sense by the relationship between the plaintiff and each or any of the defendants regarding plaintiffs claim against said defendant or defendants. Obviously, under CPLR 3019 (subd [b]) a cross claim may be asserted between defendants for any cause of action at all, whether or not related in whole or in part to the plaintiffs main claim. Thus, the cross claim is an appropriate remedy which a defendant may invoke for the resolution of Dole rights with notice to the other parties that he wants liability apportioned. As aptly noted by Professor Siegel (Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3019:52, p 263) relevant to Dole v Dow Chem. Co. (30 NY2d 143) and its ramifications, the "rule of plaintiffs-complaint-determines should now be as dead as is the passive-active notion itself. Whether it ultimately be found that the division of responsibility between A and B is 50%-50%, 60-40, 10-90, or anything else, the kind of negligence or other fault alleged in the injured person’s complaint should not be determinative. As long as the complaint alleges an incident, and it is factually possible that the incident involves more than one tortfeasor, any tortfeasor in the case should be permitted to seek a Dole apportionment against another tortfeasor, impleading the latter if he is not already a party. And the version of the incident which the court should give prima facie credit to, to the extent the versions offered by the plaintiffs pleading and that of a tortfeasor differ, is the one which would sustain a Dole impleader.” (Emphasis supplied.)
Acknowledgment that Dole enunciates a doctrine of comparative negligence restricted to the relationships of tort-feasors’ inter se warrants the following observations. The presence of cross claims asserted under the Dole doctrine, serves notice on a defendant that it is confronted not only by the plaintiffs *253attack set forth in the complaint, but also by the separate attack of the codefendants. Thus, although the cross claim under Dole may be derived from the main claim in the complaint, it is not merely restricted to that main claim and may fairly embrace theories of liability different from that asserted in the plaintiff’s claim. Relevant to this point is the lucid analysis of Professor Siegel regarding Greenberg v City of Yonkers (37 NY2d 907):”P successfully sued A and B on a warranty theory, which was tried first, and then, on a separately tried contribution cross-claim by A, B was found negligent. B contended that not having been found guilty of negligence to P, negligence could not be used as a predicate by A. The Court rejected this contention, holding that the theory of the main liability need not be the same as that of the liability over. We may interject that this would at least be so, as it was in Greenberg, when there is no inherent incompatibility in allowing the different bases. When P could have used as a main-claim ground the one exploited on the cross-claim, but elected not to, it is not incompatible to sustain it for the latter. Indeed, it would be inconsistent with the purpose of Dole, which is to assure the implementation of rights that tortfeasors have among themselves without regard to the caprices of the plaintiff, to permit the plaintiff, by withholding a theory from his main claim, to deny its use to a defendant on a contribution cross-claim.” (Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, Pocket Part, CPLR C3019:53, p 28.)
An accident may involve the possibility of causation by concurrent acts of negligence which acts need not be similar in nature. Absent an inherent incompatibility between those acts, the fact that a plaintiff chooses not to sue for recovery based upon one of those acts or chooses to be nonsuited with respect to one of those acts, should not of itself foreclose the right of contribution for a tort-feasor within the purview of CPLR article 14 which codifies the tenets of the Dole case. Consideration of the pleadings and their interpretation, viewed against the aspect of notice and, where pertinent, the course and development of disclosure will, in a given case, dictate the existence of a right to contribution. The fact that a plaintiff may be nonsuited because one of the tort-feasors obtains summary judgment on a motion directed to the plaintiff with respect to the negligent act relied upon by plaintiff, at his option, may not serve of itself to forestall the other tort*254feasors from obtaining contribution under Dole based upon a negligent act other than the one relied upon by plaintiff. To hold otherwise is to place the plaintiff in "the driver’s seat,” the situation that existed prior to Dole. Such a result should not be countenanced.
Support for this analysis may be found in cases involving settlement or discontinuance by a plaintiff against one of several alleged tort-feasors. Only recently, the Appellate Division, Second Department, opined: "In most jurisdictions it has been held that a voluntary dismissal or nonsuit does not preclude a defendant’s plea for affirmative relief, nor does it prevent a defendant from proceeding in the same action with his setoff, counterclaim, cross action, cross complaint, or other claim for affirmative relief. Thus a dismissal as to one of a number of defendants does not result in the dismissal of that defendant’s claim for relief against the plaintiff or against a codefendant; nor does it carry with it a dismissal of the claim interposed against such defendant by a codefendant (Amerman v. State, 111 Okla. 174; 27 CJS, Dismissal & Nonsuit, Section 39)” (Felice v St. Agnes Hosp., 65 AD2d 388, 392).
It is well recognized that there may be more than one proximate cause of an accident and that two or more parties by their separate and independent acts of negligence may furnish direct causes of a single injury to another person (see Pellone v Stratford Tower, 56 AD2d 647). A cause of action exists even though the parties acted independently of each other, and it is not necessary to show that they acted jointly or through some common purpose (Burd v Bleischer, 208 App Div 499; Hancock v Steber, 208 App Div 455).
To summarize, plaintiff sues defendants for negligence regarding the obligation to maintain the public sidewalk where she claims to have fallen. Defendant New York City Transit Authority succeeded in obtaining summary judgment against plaintiff dismissing the complaint with respect to this claim. Plaintiff in opposing such relief did not attempt to assert any other predicate for liability against the Transit Authority. Armed with this result, the Transit Authority now seeks, by way of CPLR 3212, to defeat the Dole cross claims of its codefendants and is met, in opposition, with a theory of its liability as an "active” tort-feasor, arising not out of the obligation to maintain the public sidewalk, but out of its failure to stand its bus at the curb to permit plaintiff to safely board the bus. For purposes of CPLR 3212 relief and within *255the ambit of the pleadings, it cannot be concluded that the nonsuit of plaintiff on the sidewalk theory respecting the Transit Authority, of itself, mandates the nonsuit of the codefendants’ cross claims against the Authority under Dole v Dow and CPLR article 14. The cause of action subsumed in the cross claims is predicated on negligence, the same generic theory as that of the main complaint. It is the particulars of the negligence, that is, the specific negligent acts relied upon to sustain recovery, which differ. Clarification of the particular acts of negligence relied on under the cross claims is obtainable by the panoply of procedural devices provided for in the CPLR—for example, bill of particulars, discovery and disclosure, etc. The critical feature is notice, that is, the affording to the opposing party a full chance to meet the particularized theory of negligence in his opposing papers. In seeking summary judgment dismissing its codefendants’ cross claim, defendant Transit Authority relied solely on the principle that any cross claim against it is similarly based on the specific negligent act relied on by plaintiff, to wit, failure to properly maintain the bus stop sidewalk. No response was made by the Authority to the assertion by defendant Royfost Co., Inc., that plaintiff at a comptroller’s hearing stated that as she "prepared to enter the bus, her foot sank into mud at the curb and this happened because the bus did not stop at the curb.” Relying on this, Royfost ably argues that plaintiff’s injury may be due in whole or in part to "the negligence of the Transit Authority or because the Transit Authority substantially contributed thereto. Its bus did not pull up to the curb, and plaintiff hastening to get a‘second bus after the doors of a first bus had closed, suffered a fall into the roadway. Whether New York City Transit Authority is liable for five percent, ten percent or ninety-five percent of any damages plaintiff may recover is not the issue in this case. The question is should the cross-complaints be dismissed, and the answer must clearly be no.”
Klinger v Dudley (41 NY2d 362) supports this result. Prior to trial certain defendants, to wit, Jerry and Julius Dudley, were granted summary judgment dismissing the plaintiff’s complaint as against them because of plaintiff’s failure to comply with a conditional preclusion order. The Dudleys nevertheless remained in the case as third-party defendants pursuant to a codefendant’s cross claim against them. Despite the fact that plaintiff could not recover against the Dudleys, *256the jury returned a verdict of $300,000 against them and two others and apportioned their share of liability at 25% of that amount. The analogy with the present case is self-evident. Thus, despite the fact that plaintiff herein cannot recover against the Transit Authority, the Authority may properly remain in the action by virtue of the cross claims asserted against it. Summary judgment is on the merits and the granting of this drastic relief has the same legal consequences whether it proceeds from default, an order of preclusion, or a meritorious showing.
Finally, it is well recognized that on a motion for summary judgment, "[ijssue-finding, rather than issue-determination, is the key to the procedure” (Esteve v Abad, 271 App Div 725, 727). As the granting of a summary judgment motion is the procedural equivalent of a trial, it is clear that such relief is a drastic remedy and should not be granted where there is any doubt as to the existence of a triable issue (see Crowley's Milk Co. v Klein, 24 AD2d 920; Moskowitz v Garlock, 23 AD2d 943). Defendant Transit Authority on this record is not entitled to summary judgment dismissing the cross claims against it.